Citation Nr: 9906522	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Evaluation of a service-connected post-traumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from May 1968 to 
May 1970.  

This appeal arises from a June 1996 rating action of the 
Winston-Salem, North Carolina, regional office (RO).  In that 
decision, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation for this disability, 
effective from April 8, 1996.  Thereafter, the veteran 
perfected a timely appeal with respect to the issue of the 
propriety of the initial evaluation of 10 percent assigned 
for his service-connected PTSD.  


FINDING OF FACT

The veteran's PTSD is manifested by occasional decrease in 
work efficiency, intermittent inability to perform 
occupational tasks, depressed mood, anxiety, inability to 
trust people, and feelings of being "real jumpy" and of 
getting emotional over minor matters.  


CONCLUSION OF LAW

A rating of 30 percent for PTSD, pursuant to rating criteria 
which became effective on November 7, 1996, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Code 9411 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  Because the veteran has appealed from an 
initial award, consideration will be given to whether a 
rating greater than 10 percent was warranted for any period 
of time during the pendency of his claim.  Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

Before specifically addressing the question of the propriety 
of the rating, the Board acknowledges that the schedular 
criteria by which psychiatric disabilities are rated changed 
during the pendency of the veteran's appeal.  See 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 1996) 
codified at 38 C.F.R. § 4.130, Code 9411 (1998).  Therefore, 
adjudication of a claim regarding the initial evaluation of 
10 percent assigned for service-connected PTSD must also 
include consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  

Under the new schedular criteria, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or due to symptoms controlled by 
continuous medication.  A 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  61 Fed. Reg. 52701, 52702 (Oct. 8, 1996) 
codified at 38 C.F.R. § 4.130, Code 9411 (1998).  

The criteria in effect prior to those listed above provided 
for a 10 percent rating when pertinent symptomatology was 
less than the criteria necessary for a 30 percent evaluation 
and when emotional tension or other evidence of anxiety were 
productive of mild social and industrial impairment.  A 
30 evaluation was assignable when the ability to establish or 
maintain effective and wholesome relationships with people 
was definitely impaired.  Psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was assignable when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; (by 
reason of psychoneurotic symptoms) the reliability, 
flexibility and efficiency levels being so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Code 9411 (1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court") stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  

In a precedent opinion, dated on November 9, 1993, the 
General Counsel of VA concluded that the term "definite" 
meant "distinct, unambiguous, and moderately large in 
degree."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The General 
Counsel explained that the term "definite" represented a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  Id.  (The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).)  Therefore, with these considerations 
in mind, the Board will address the merits of the claim at 
issue.  

Because the Board must consider whether the veteran would 
qualify for a rating greater than that assigned by the RO 
under either set of criteria (the new and the old), Karnas, 
supra, consideration under the old criteria will be 
undertaken first.  In the present case, the veteran's PTSD is 
evaluated as 10 percent disabling.  Throughout the current 
appeal, the veteran has contended that his PTSD has affected 
his personal life and employment.  Specifically, the veteran 
has asserted that his PTSD has caused him to become nervous, 
easily angered, "jumpy" at loud noises, and very reserved 
and quiet, as well as to have very little patience, visual 
hallucinations, nightmares, flashbacks, and difficulty 
sleeping and verbalizing his problems.  He has stated that he 
"cannot handle" being in large crowds and that he carries a 
gun at all times for self protection.  The veteran has 
explained that he takes medication twice a day for his PTSD.  
He has also expressed his desire to undergo group therapy and 
to see his physician more often than he does, but has cited 
his full time work as well as the distance (a one-and-a-half 
hour drive) to the Asheville VAMC and to the nearest group 
therapy sessions in Hendersonville as barriers to additional 
treatment.  In the substantive appeal, the veteran also 
asserted that this symptomatology warrants a 30 percent 
disability evaluation for his PTSD.  

Review of the claims folder indicates that, in April 1996, 
the veteran first sought treatment for complaints of PTSD 
symptoms.  Mental status evaluation demonstrated anxiety, 
alertness, cooperativeness, grossly intact memory, intact 
judgment to carry out personal affairs, good insight into the 
significance of PTSD, and an affect which was appropriate to 
situations and not markedly depressed.  The veteran denied 
suicidal ideations or intent.  PTSD was diagnosed, and the 
veteran was referred to the PTSD clinic.  

A Mental Health Clinic intake interview which was completed 
approximately one week later demonstrated that the veteran 
was cooperative, moderately verbal, and tense but not 
jittery.  Mental status evaluation also showed a somewhat 
flattened affect, a depressed mood, no indications of memory 
problems, and no signs of a thought disorder or other 
psychosis.  The veteran again denied having any suicidal 
ideations.  The examining clinical psychologist provided the 
provisional impression of PTSD, which he described as mild to 
moderate, and referred the veteran for medication evaluation.  

Five days later, the veteran underwent a psychiatric 
evaluation at the Mental Health Clinic.  At that time, the 
veteran reported that he had five jobs since service (most 
recently in construction as a superintendent of three to four 
men), that he does "ok" on the job, that he had been 
married for 26 years, that his marriage is stable, and that 
he is close to his parents and four siblings.  The veteran 
also expressed his belief that medication for his "nerves" 
would be helpful.  Mental status evaluation demonstrated good 
eye contact, a slight action tremor of the fingers, affect 
which was mildly tense and pleasant, and intact cognitive 
ability.  An impression of PTSD was provided.  Medication was 
prescribed, and the veteran was instructed to return for 
follow-up treatment in three to four months.  

Psychological testing completed two days later in May 1996 
demonstrated that the veteran was verbal; cooperative; and 
extremely tense and stiff in appearance and had a depressive 
mood; and blunted affect.  His thinking was clear, coherent, 
and logical with no evidence of thought disturbance or 
hallucinations, delusions, or persecutory ideations.  
Intellectual functioning was within normal limits, and he had 
fair memory, recall, concentration, insight, and judgment.  
The examiner diagnosed PTSD and expressed an opinion that the 
veteran's highest level of adaptive functioning in the prior 
year had been "in the good to fair range" with slight to 
moderate social and occupational impairment associated with 
his PTSD symptoms.  

According to a report of a Mental Health Clinic Psychiatric 
Assessment and Treatment Plan dated four days later, the 
veteran's PTSD was described as provisional and mild to 
moderate.  A Global Assessment of Functioning (GAF) score in 
the range of 65-70 was given.  Treatment for this disorder 
was medication.  

In August 1996, the veteran reported doing "pretty good."  
He described his mood as "good" and explained that he was 
working regularly and doing fine with his wife.  He denied 
having a temper, homicidal ideations, paranoia, and 
hallucinations.  The veteran also reported that he could not 
tolerate his medication for his PTSD because the medicine 
caused upset of his gastrointestinal system.  He also 
described having nightmares of war once to twice a month and 
transient intrusive memories of war daily.  The diagnosis of 
PTSD was confirmed.  The veteran expressed his belief that he 
did not need follow-up treatment.  The examiner prescribed 
medication for the veteran's PTSD and for his stomach.  

Subsequent medical reports dated in December 1996 and April 
1997 noted the veteran's request for refills of his PTSD 
medication.  In May 1997, the veteran reported that he was 
doing "pretty good."  He explained that his mood was 
usually good, that he has some irritability at work but with 
no aggression and no homicidal or suicidal ideas.  He had 
daily intrusive memories of Vietnam but nightmares only 
occasionally.  He denied having any paranoia and only 
occasional visual hallucinations.  He stated that he was 
doing "ok" with his wife and that his work performance was 
"fine."  

At a VA mental disorders examination conducted two months 
later, in July 1997, the veteran reported getting "real 
jumpy" and anxious, being unable to tolerate loud noises, 
occasionally being unable to sleep well, having nightmares, 
having some depression "from time to time," getting 
emotional over minor matters, being unable to trust others, 
being more irritable, and having auditory hallucinations.  In 
addition, the veteran described having, at times, difficulty 
staying on the job site, needing to walk away "for a 
while," and having some decreased efficiency at work.  He 
informed the examiner that he stopped drinking alcohol in 
October 1996.  The veteran reported that he took medication 
for his PTSD and that he went to the Asheville VAMC 
approximately every six months.  The veteran's wife reported 
that, other than work, the veteran was becoming more 
withdrawn and isolated.  

Mental status examination showed that the veteran was 
friendly; cooperative; somewhat quiet and reserved; mildly 
depressed; mildly anxious; not inhibited; and not vague.  He 
had mild psychomotor retardation; no hallucinations, 
delusions, paranoia, ideas of reference, pressured speech, or 
flight of ideas or loose associations.  The veteran speech 
was found to be normal in rate and tone with good vocabulary 
and good grammar.  The examiner diagnosed PTSD and provided a 
GAF score of "around 55" with moderate social impairment 
and mild occupational impairment.  

In September 1997, the veteran's wife reported that, after 
nine months of abstinence, the veteran had begun drinking 
again.  At an outpatient treatment session one week later, in 
October 1997, the veteran reported that he was doing "good" 
but admitted to being depressed "at times" and to having 
daily memories of Vietnam and nightmares of war weekly.  He 
cited an increase in job pressure as the reason for his 
relapse in the prior month.  The veteran admitted to being 
irritable but denied being aggressive or having suicidal or 
homicidal ideations, paranoia, or hallucinations.  In 
addition, he described his functioning at work to be "ok," 
and explained that he was doing "ok" with his wife.  The 
veteran, who was continuing to take his medication, was found 
to be neat; have good eye contact; and have an affect which 
was calm, pleasant, neutral, constricted, and oriented.  The 
examiner confirmed the previous diagnosis of PTSD, suggested 
that the veteran try taking two pills at night (which the 
examiner felt might alleviate the veteran's need to drink), 
and instructed the veteran to return for follow-up treatment 
in six months.

The Board acknowledges that these medical records demonstrate 
that the veteran becomes emotional over minor matters, 
anxious, "real jumpy," extremely tense and depressed, 
distrustful of others, and irritable at work.  Importantly, 
however, these medical reports also show that the veteran is 
verbal; alert; and cooperative and has good eye contact and 
mood; intact cognitive ability; grossly intact memory; good 
recall, concentration, insight, and judgment; appropriate 
affect; no suicidal or homicidal ideations or intentions; and 
clear, coherent, and logical thinking without thought 
disturbances, hallucinations, delusions, or persecutory 
ideations, pressured speech, paranoia, ideas of reference, 
flight of ideas, or loose association.  

According to these recent medical reports, the veteran has 
consistently described himself as "ok" at work and his 
almost 30-year marriage as "stable."  The veteran has 
described having, at times, difficulty staying on the job 
site, needing to walk away "for a while," and having some 
decreased efficiency at work.  In addition, the veteran's 
wife reported at this evaluation that, other than work, the 
veteran was becoming more withdrawn and isolated and did not 
go out with his friends any more.  Significantly, examiners 
have repeatedly found that the veteran's PTSD symptoms have 
resulted in slight to moderate impairment of social and 
industrial functioning.  Most recently, examiners have 
described the veteran's social impairment as moderate in 
degree and his industrial impairment as mild in degree.  

Consequently, because the veteran's PTSD has been found to 
have resulted in no more than moderate social and industrial 
impairment, this disability cannot be said to have caused 
"definite" social and industrial impairment under the 
rating criteria in effect prior to November 7, 1996.  
VAOPGCPREC 9-93 (Nov. 9, 1993) (concluding that the term 
"definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large").  

Because the Board has concluded that the preponderance of the 
evidence is against a finding that a disability evaluation 
greater than 10 percent for the veteran's PTSD is warranted 
under the rating criteria in effect prior to November 7, 
1996, the Board must consider the veteran's claim under the 
new rating criteria.  In this regard, the Board reiterates 
that a 30 percent rating for PTSD, pursuant to the rating 
criteria in effect after November 7, 1996, is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  
61 Fed. Reg. 52701, 52702 (Oct. 8, 1996) codified at 
38 C.F.R. § 4.130, Code 9411 (1998).  

In this regard, the Board has considered all pertinent 
records which have been obtained and associated with the 
claims folder.  Significantly, at the July 1997 VA 
examination, the veteran explained that, at times, he had 
difficulty staying on the job site, had to walk away "for a 
while," and had some decreased efficiency at work.  
Moreover, although the recent medical records demonstrate a 
grossly intact memory and an only occasional inability to 
sleep, these reports also document a depressed mood, anxiety, 
an inability to trust people, and the feeling of being "real 
jumpy" and of getting emotional over minor things.  Given 
the veteran's assertions regarding his occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks as well as the recent medical 
findings of a depressed mood, anxiety, an inability to trust 
people, and the feeling of being "real jumpy" and of 
getting emotional over minor things, the Board finds that the 
evidence warrants a 30 percent rating for PTSD under the 
rating criteria in effect since November 7, 1996.  

Significantly, however, while a 30 percent evaluation for the 
veteran's PTSD is assigned pursuant to the new rating 
criteria, a higher evaluation for this disability, under the 
new rating criteria, is not warranted.  As the Board has 
previously discussed, a 50 percent rating is warranted, 
pursuant to the new rating criteria, for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  61 Fed. Reg. 52701, 52702 (Oct. 8, 1996) 
codified at 38 C.F.R. § 4.130, Code 9411 (1998).

Significantly, the veteran has described, at the July 1997 VA 
examination, having difficulty staying on the job site (and 
having to walk away "for a while") only "at times" and 
having only "some" decreased efficiency at work.  Moreover, 
while the recent medical records demonstrate a somewhat 
flattened affect, the need to walk away sometimes from his 
superintendent construction job "for a while," and 
increasing withdrawal and isolation from friends, these 
reports also document normal speech; no evidence of panic 
attacks more than once a week; intellectual functioning which 
is within normal limits; an intact cognitive ability; clear, 
coherent, and logical thinking without thought disturbances, 
hallucinations, delusions, or persecutory ideations; a 
grossly intact memory, recall, concentration, insight, and 
judgment; intact judgment to carry out personal affairs; and 
a good mood.  The absence of pertinent problems noted during 
these recent evaluations strongly suggests that the veteran 
is not experiencing that degree of impairment generally 
contemplated by the 50 percent rating under the new rating 
criteria.  The veteran's disability picture, with regard to 
his PTSD, more nearly approximates the criteria (under the 
new rating requirements) required for the 30 percent rating.  
38 C.F.R. § 4.7 (1998).  

Consequently, the Board concludes that a complete and 
thorough review of the evidence indicates that an evaluation 
of no more than 30 percent is warranted for the veteran's 
PTSD since the law regarding the rating criteria for 
psychiatric disorders was changed in November 1996.  In 
addition, the Board concludes, for the reasons set out above, 
that a rating greater than 10 percent for the veteran's PTSD 
is not warranted at any time prior to the change in the 
rating criteria for psychiatric disorders.  See Fenderson, 
supra.  


ORDER

A rating of 30 percent for PTSD is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


